DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis et al. (US 9,113,353 B1) in view of Ni et al. (US 2011/0044165 A1).
Regarding claim 1, Cotanis teaches a computer-implemented method for improved monitoring of cellular sites, the method comprising: 
receiving base station status for one or more base stations, the base station status indicating whether each base station of the one or more base stations has an up status or a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38); 
based on an indication that a first base station has a down status, identifying a connection failure associated with the first base station (based on the performance indicator to identify network problem such as down cell/inactive cell and where the network optimization device can receive network information (e.g. key performance indicator) from a network database 120 (corresponding to mediation server) “the network optimization device can identify, based on the value associated with each key performance indicator from the set of key performance indicators, a geographic area 
based on the identification of the connection failure with the mediation server, identifying a neighbor base station to the first base station (the network optimization device can send the neighbor relation request in response to receiving the indication that each antenna cell from the set of antenna cells is active see Cotanis: Fig.7 step 710; Col.17 lines 53-65); 
determining that the neighbor base station includes recent performance management data associated with the first base station; based on the determination that the neighbor base station includes recent performance management data (determining the neighbor relation update request having network performance problem (based on performance indicator) which associated that antenna cell “in response to the geographic area having the network performance problem at the first time a neighbor relation update request for each antenna cell from the set of antenna cells to update at a second time after the first time a neighbor list associated with that antenna cell” see Cotanis: Col.17 lines 53-65), 
determining that the first base station is connected to the mediation server (network optimization device can receive network information (e.g. key performance indicator) from a network database see Cotanis: Fig.2 element 120); and 
based on the determination that the first base station is connected to the mediation server, updating the base station status for the first base station to be an up status (the network optimization device can send a signal to modify at least one of a power or an antenna tilt associated with at least one antenna cell from the set of 
wherein the method is performed using one or more processors (processor 220 in network optimization device 201 see Cotanis: Fig.2).  
Cotanis does not explicitly teaches a mediation server.
However, Ni further teaches a mediation server (network management system (NMS) 12) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the mediation server as taught by Ni in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
Regarding claim 2, the modified Cotanis taught the method of claim 1 as described hereinabove. Cotanis further teaches wherein the base station status for the one or more base stations is received from one or more operational support systems databases (network database 120 include key performance indicators of network information see Cotanis: Fig.1; Col.19 lines 48-56).  
Regarding claim 3, the modified Cotanis taught the method of claim 2 as described hereinabove. Cotanis does not explicitly teaches wherein the identified connection failure with the mediation server is between an operational support system associated with at least one of the one or more operational support system databases and the mediation server associated with the first base station.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the identified connection failure with the mediation server is between an operational support system associated with at least one of the one or more operational support system databases and the mediation server associated with the first base station as taught by Ni in order to improve the efficiency of failure processing (see Ni: ¶[0005]).]).
Regarding claim 4, the modified Cotanis taught the method of claim 1 as described hereinabove. Cotanis further teaches wherein the recent performance management data is within the previous 30 minutes (predetermined time period see Cotanis: Fig.7 monitoring time interval; Col.10 lines 18-24).  
Regarding claim 5, the modified Cotanis taught the method of claim 1 as described hereinabove. Cotanis further teaches wherein the recent performance management data is within 24 hours 
Regarding claim 6, the modified Cotanis taught the method of claim 1 as described hereinabove. Cotanis further teaches wherein the recent performance management data associated with the first base station is handover performance management data (key performance indicators include handover statistical value associated with a cell see Cotanis: Col.6 lines 15-30).  
Regarding claim 8, the modified Cotanis taught the method of claim 1 as described hereinabove. Cotanis further comprising determining that the recent performance management data associated with the first base station is valid (network database 120 provide current network configuration and performance indicators of the wireless network “The network database 120 can be configured to receive and store information and/or data associated with the wireless network 100, such as network statistics, current network configurations, and performance indicators of the wireless network 100” see Cotanis: Col.6 lines 1-11).  

Claim(s) 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis et al. (US 9,113,353 B1) in view of Ni et al. (US 2011/0044165 A1) and further in view of Nuss et al. (US 2015/0087325 A1).
Regarding claim 7, the modified Cotanis taught the method of claim 1 as described hereinabove. The modified Cotanis does not explicitly providing an indication of the updated base station status for the first base station on a dashboard window. 
However, Nuss teaches the providing an indication of the updated base station status for the first base station on a dashboard window (Main cell and neighbors power 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the providing an indication of the updated base station status for the first base station on a dashboard window as taught by Nuss in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]).
Regarding claim 9, Cotanis teaches a computer-implemented method for improved monitoring of cellular sites, the method comprising: 
receiving base station status for one or more base stations from database, the base station status indicating whether each base station of the one or more base stations has an up status or a down status (receive a value associated with each key performance indicator from a set of key performance indicators associated with a wireless network, where indication include signal power and down cell see Cotanis: Fig.7 step 702; Col.17 lines 26-38);
18Docket: IDF1 808/231263-30004identifying a first base station of the one or more base stations, the first base station having a down status (based on the performance indicator to identify network problem such as down cell/inactive cell and where the network optimization device can receive network information (e.g. key performance indicator) from a network database 120 (corresponding to mediation server) “the network optimization device can identify, based on the value associated with each key performance indicator from the set of key performance indicators, a geographic area having a network performance problem at 
identifying a neighbor base station of the first base station (the network optimization device can send the neighbor relation request in response to receiving the indication that each antenna cell from the set of antenna cells is active see Cotanis: Fig.7 step 710; Col.17 lines 53-65); 
determining that performance management data for the neighbor base station includes substantially recent handover performance management data from the first base station (determining the neighbor relation update request having network performance problem (based on performance indicator) which associated that antenna cell “in response to the geographic area having the network performance problem at the first time a neighbor relation update request for each antenna cell from the set of antenna cells to update at a second time after the first time a neighbor list associated with that antenna cell” see Cotanis: Col.17 lines 53-65); 
determining that the recent handover performance management data from the first base station is valid; updating the base station status for the first base station to be an up status (the network optimization device can send a signal to modify at least one of a power or an antenna tilt associated with at least one antenna cell from the set of antenna cells based on the classifying the network performance problem as a coverage hole based on network performance problem see Cotanis: Fig.7 step 714; Col.18 lines 10-47); and 
wherein the method is performed using one or more processors (processor 220 in network optimization device 201 see Cotanis: Fig.2).  

However, Ni further teaches at least one operational support system (OSS) database (network management system (NMS) 12) in order to improve the efficiency of failure processing (see Ni: ¶[0005]).
The modified Cotanis does not explicitly teaches providing an indication of the updated base station status of first base station via a graphical user interface.
However, Nuss further teaches the providing an indication of the updated base station status of first base station via a graphical user interface (Main cell and neighbors power load see Nuss: Fig.8-11) in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cotanis to include (or to use, etc.) the providing an indication of the updated base station status of first base station via a graphical user interface as taught by Nuss in order optimizing a performance of a cellular communication network (see Nuss: ¶[0001]).
Regarding claim 14, claim 14 is rejected for the same reason as claim 4 as set forth hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


March 11, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478